Case 1:10-cr-00116-WS-C Document 326 Filed 01/28/21 Page 1 of 4                       PageID #: 2448




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 ) CRIMINAL NO. 10-0116-WS
                                                    )
 KENNETH LEE GREEN,                                 )
                                                    )
        Defendant.                                  )

                                               ORDER
        This matter is before the Court on the defendant’s motion for sentence reduction and
 compassionate release. (Doc. 321).1 The government has filed a response, (Doc. 324), and the
 motion is ripe for resolution. After careful consideration, the Court concludes that the motion is
 due to be granted.
                 [T]he court, upon motion of the Director of the Bureau of Prisons, or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation
        or supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering
        the factors set forth in section 3553(a) to the extent that they are applicable,
        if it finds that … extraordinary and compelling reasons warrant such a
        reduction … and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission ….

 18 U.S.C. § 3582(c)(1)(A).



        1
          The defendant’s motion offers several grounds for relief, one of which concerns the
 caretaking needs of his parents. (Doc. 321 at 21-24). The defendant later filed a motion to
 supplement his motion for sentence reduction and compassionate release, specifically with
 respect to this ground for relief. (Doc. 322). The defendant recently filed a motion to withdraw
 his previously filed motion, (Doc. 325), due to the death of his father, such that this portion of his
 motion for compassionate release is “now inaccurate.” (Id. at 1). For the reasons stated, the
 motion to withdraw is granted. The defendant’s motion to supplement is withdrawn, and the
 Court will not consider the caretaking needs of the defendant’s parents as a potential ground for
 relief.
Case 1:10-cr-00116-WS-C Document 326 Filed 01/28/21 Page 2 of 4                       PageID #: 2449




        Relief under this provision, known as “compassionate release,” thus contemplates
 satisfaction of four elements: (1) a proper motion; (2) a finding that extraordinary and
 compelling reasons for such relief exist; (3) a finding of consistency with Sentencing
 Commission policy statements; and (4) consideration of the Section 3553(a) factors. The
 government explicitly “agrees” that the first two elements are satisfied and is silent as to the
 third. (Doc. 324 at 9, 13-14). Instead, the government presents only a pro forma argument that
 the final element weighs against release. (Id. at 1, 9-10, 14).


 I. Exhaustion.
        Section 3582(c)(1)(A) permits a motion for compassionate release to be brought either by
 the Bureau of Prisons (“BOP”) or by the defendant. In this case, as in most, the motion is
 brought by the defendant. The statute permits the defendant to file such a motion in either of two
 situations: (1) after exhausting all administrative remedies to appeal the BOP’s failure to bring
 such a motion on his behalf; or (2) after “the lapse of 30 days from the receipt of such a request
 by the warden of the defendant’s facility, whichever is earlier.” The defendant relies on the latter
 of these options and attaches the warden’s rejection of his request for compassionate release.
 (Doc. 321 at 5). As noted, the government concedes that the defendant’s motion “is properly
 before the Court.” (Doc. 324 at 9, 13). The Court concurs.


 II. Eligibility.
        Congress delegated to the Sentencing Commission the task of “describ[ing] what should
 be considered extraordinary and compelling reasons for sentence reduction, including the criteria
 to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Sentencing Commission
 has done so. U.S.S.G. 1B1.13. The government concedes that the defendant has presented
 extraordinary and compelling reasons for relief under Section 3582(c)(1)(A) as described by the
 Sentencing Commission. (Doc. 324 at 9, 13-14). The Court finds that extraordinary and
 compelling reasons warrant a reduction in sentence, which reduction is consistent with
 applicable policy statements issued by the Sentencing Commission.




                                                   2
Case 1:10-cr-00116-WS-C Document 326 Filed 01/28/21 Page 3 of 4                       PageID #: 2450




 III. Public Safety.
        The Sentencing Commission’s policy statement includes the requirement that “the court
 determin[e] that the defendant is not a danger to the safety of any other person or to the
 community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The Court has
 evaluated the Section 3142(g) factors in light of the record and concludes the defendant is not a
 danger to the safety of any other person or to the community.


 IV. Section 3553(a).
        The Court has considered the Section 3553(a) factors in light of the record, including the
 nature and circumstances of the offense and the history and characteristics of the defendant, and
 concludes that the time the defendant has served is sufficient, but not greater than necessary, to
 satisfy the purposes set forth in Section 3553(a). The government’s perfunctory argument to the
 contrary, (Doc. 324 at 1, 9-10, 14), has been considered and rejected.


                                          CONCLUSION
        For the reasons set forth above, the defendant’s motion for sentence reduction and
 compassionate release is granted. The defendant’s previously imposed sentence of 235 months
 plus a consecutive 120 months is reduced to time served, subject to the following provisions:
        1.      This Order is stayed for up to 14 days, for the verification of the defendant’s
                residence and/or establishment of a release plan, to make appropriate travel
                arrangements, and to ensure the defendant’s safe release. The defendant shall be
                released as soon as a residence is verified, a release plan is established,
                appropriate travel arrangements are made, and it is safe for the defendant to
                travel. There shall be no delay in ensuring travel arrangements are made. If more
                than 14 days are needed to make appropriate travel arrangements and ensure the
                defendant’s safe release, the parties shall immediately notify the Court and show
                cause why the stay should be extended;
        2.      The defendant must confirm to the Probation Office in the district where he will
                be released the complete address where he will reside upon release, since the
                death of his father, (Doc. 325 at 1), leaves it unclear where he intends to reside,
                (Doc. 321 at 76); and



                                                  3
Case 1:10-cr-00116-WS-C Document 326 Filed 01/28/21 Page 4 of 4              PageID #: 2451




       3.    The defendant’s previously imposed terms and conditions of supervised release
             are unchanged.


       DONE and ORDERED this 28th day of January, 2021.


                                                 s/ WILLIAM H. STEELE
                                                 UNITED STATES DISTRICT JUDGE




                                             4
